DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on August 31, 2022, claims 16-23 and 26-30 have been amended, and claim 31 has been canceled.  Claims 1-15 were previously canceled.  Accordingly, claims 16-30 are currently pending in this application.
Examiner notes that claims 24 and 25 were improperly identified by Applicant as “Currently Amended” even though no amendments were made to the claims by Applicant.  Applicant is respectfully reminded to use the proper claim status identifiers (i.e., “Previously Presented”) when submitting future claim amendments.
Response to Amendment
The amendments filed with the written response received on August 31, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 14, 2022, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the cable is connected to the panels to increase/decrease the overlap of the panels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature(s) must be shown or the feature(s) canceled from the claim(s):
“an end of the cable is fixed to the hub” as recited in claim 24;
“at least one end of the cable is wound onto the hub” as recited in claim 25; and
“a plurality of cables” as recited in claim 29.
No new matter should be entered.
Figs. 5 and 7 are further objected to for failing to comply with 37 CFR 1.84(h)(1) because the apparent exploded views presented in Figs. 5 and 7 do not use brackets to show the relationship or order of assembly of the various parts.  It is unclear based on the exploded views of Figs. 5 and 7 how the illustrated components are assembled with respect to one another.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the use of the words “comprises” and “comprising” constitutes legal phraseology.  Correction is required.  It is suggested that the words instead read “includes” and “including”, respectively.  See MPEP § 608.01(b). 
Specification – Disclosure
Applicant has provided amendments to the specification by referencing paragraph numbers.  Examiner notes that Applicant’s specification as originally filed did not include paragraph numbers with which to compare the individual amendments provided (i.e., no entire specification with numbered paragraphs was provided).  As a result, it is unclear exactly to which paragraphs Applicant is referring with their amendments.  Therefore, to ensure clarity of the record, Applicant is required to submit clean and annotated versions of the specification incorporating any and all amendments made to the specification as originally filed.  If Applicant wishes to continue using paragraph numbers in the specification, the paragraph numbers should be provided in each of the clean and annotated versions of the amended specification.  For the purpose of clearly identifying the remaining objections to the specification as best can be determined below, reference to the specification as originally filed will be used in this action.
The use of the term BRITISH EQUESTRIAN TRADE ASSOCIATION®, which is a trade name or a mark used in commerce, has been noted in this application at page 10, line 9. The term should be accompanied by the generic terminology (if applicable); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is further objected to because of the following informalities:
At page 5, line 9, “PVC” should instead read “polyvinyl chloride (PVC)”; and
At page 8, line 1, “panels 6” should instead read “panels 8”.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:
At line 6, “that is engaged” should instead read “that is configured to engage”; and
At line 10, “the position” should instead read “a position”.
Claim 17 is objected to because of the following informalities: 
At line 3, “the removal” should instead read “removal"; and
At line 3, “a user” should instead read “the user”.
Claim 18 is objected to because of the following informalities: 
At line 2, “the panel” should instead read “the at least one panel”; and
At line 3, “an overlap of the body protector” should instead read “an overlap of the panel and the at least one other panel of the body protector”.
Claim 19 is objected to because at lines 2-3, “the panel” should instead read “the at least one panel”.
Claim 20 is objected to because of the following informalities: 
At line 1, “the hub lock” should instead read “the one-way hub lock”; and
At line 3, “the panel” should instead read “the at least one panel”.
Claim 21 is objected to because at line 1, “the hub lock” should instead read “the one-way hub lock”.
Claim 22 is objected to because of the following informalities: 
At line 1, “the hub lock” should instead read “the one-way hub lock”; and
At line 2, “that engages” should instead read “configured to engage”.
Claim 27 is objected to because at line 3, “the cable receiving track” should instead read “the external circumferential cable receiving track”.
Claim 29 is objected to because at line 3, “a respective one of the plurality of cable receiving tracks” should instead read “a respective one of the plurality of external circumferential cable receiving tracks”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the ratchet” at line 1.  There is insufficient antecedent basis for the limitation in the claim.  The limitation of “a ratchet” was previously introduced in claim 22, however claim 23 depends from claim 16, not claim 22.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that claim 23 be made to depend from claim 22.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 30 recites the limitation “the plurality of cable receiving tracks” at lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how there can be a plurality of cable receiving tracks when a plurality has not been introduced in the claims from which it depends (i.e., claim 27).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It appears as though claim 30 was intended to depend from claim 28.  If this claim dependency was intended, it is suggested that the dependency be corrected and claim 30 instead read “each of the plurality of external circumferential cable receiving tracks”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21 and 22-30 (claims 23 and 30, as best can be understood) rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0123449 to Soderberg et al. (hereinafter, “Soderberg”) in view of US 2017/0296902 to Kim (hereinafter, “Kim”).
Regarding claim 16, Soderberg teaches a body protector (Fig. 10B; closure device is applicable, to various body coverings such as clothing, apparel, shoes, braces, and the like; [0002]-[0003], [0040]) the body protector comprising: at least one panel (Fig. 10B; body protector includes overlapping panels, e.g., shoe upper overlapping shoe tongue; Examiner notes that other panels would overlap each other depending on the type of covering, i.e., clothing, apparel, brace); a cable that extends at least partially around the at least one panel (laces (1022, 1024, 1026); [0077]); a rotational tightening mechanism (Figs. 2-4, 7A-7B, & 10B; reel assembly (650); reel assembly structure of Figs. 2-4 (i.e., pawl, ratchet, knob, etc.) and spool having different diameters of Fig. 7A-7B are described has being usable in the variable tension embodiment of Fig. 10B; See [0043], [0074]) including a hub that is engaged with the cable (Figs. 4 & 7B; spool member (632) and connected knob (216) engage laces) and is structured and configured to be rotated to tension the cable and thereby tighten the body protector about the user (reel assembly is capable of being rotated to tension the cable and tighten a body protector about a user); and a one-way hub lock (base member (214)) that is structured and configured to automatically engage and thereby maintain the position of the hub until the one-way hub lock is released to loosen the at least one panel (teeth (224) on base member engage pawls (236) to prevent movement in loosening direction opposite tightening direction until manually released; [0045]-[0446]).
That said, although Soderberg teaches that the closure device can be applied to various clothing, apparel, and braces, Soderberg is silent to specific types of clothing and apparel and does not explicitly teach a body protector for protectively covering a region of a torso of a user, at least one panel that is adapted to be disposed about the torso of the user, and wherein the cable and hub that are configured to tighten the body protector about the torso of the user.
However, Kim, in a related art of apparel that is adjustable via a reel and dial sizing system, is directed to a protective torso covering that includes a cable reel and dial size adjustment system (See Kim, Fig. 3; abstract).  More specifically, Kim teaches a body protector for protectively covering a region of a torso of a user (See Kim, Fig. 3; torso protector device (300)), at least one panel that is adapted to be disposed about the torso of the user (See Kim, Fig. 3; torso protector device (300) is formed from at least panels (310, 320, 330)), and wherein the cable and hub that are configured to tighten the body protector about the torso of the user (wire adjuster module (350) is capable of tightening the torso protector device about the torso of the user; See Kim, [0047]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to utilize a torso-covering vest (as taught by Kim) as the clothing/brace/apparel of choice for the invention of Soderberg.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to utilize a torso-covering vest (as taught by Kim) as the clothing/brace/apparel of choice for the invention of Soderberg in order to provide protection to an upper body of the user while retaining size adjustment capabilities of the torso protector device as taught be Kim (See Kim, [0001]-[0005]).  Furthermore, Soderberg already teaches that the reel assembly is capable of being used in various body coverings such as clothing, apparel, braces, and the like (See Soderberg, [0002]-[0003], [0040]).
Regarding claim 18, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches at least one other panel that, with the panel, defines an overlap of the body protector (See Kim, Fig. 3; torso protector device (300) is formed from panels (310, 320, 330) which adjustably overlap).
Regarding claim 19, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claims 16 and 18 above) further teaches wherein the cable is structured and configured to increase the overlap of the panel and the at least one other panel of the body protector when tensioned (See Kim, Fig. 3; torso protector device (300) is formed from panels (310, 320, 330) which adjustably overlap; tightening laces via manipulation of the reel assembly in the modified body covering would result in an increase in an overlap of the panels).
Regarding claim 20, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claims 16 and 18-19 above) further teaches wherein the hub lock is structured and configured to be released and thereby decrease the overlap of the panel and the at least one other panel of the body protector (See Kim, Fig. 3; torso protector device (300) is formed from panels (310, 320, 330) which adjustably overlap; loosening laces via manipulation of the reel assembly in the modified body covering would result in a decrease in an overlap of the tongue by the surrounding shoe upper).
Regarding claim 21, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein the hub lock is structured and configured to be released manually (See Soderberg, [0045]; engagement of knob and spool with base member is able to be disengaged manually to allow for loosening).
Regarding claim 22, although the modified boy covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) teaches the reel assembly comprising a pawl that engages with a ratchet (See Soderberg, Figs. 3-4; pawls (236) on the spool and knob, i.e., the hub, are configured to engage with teeth (224) on the base member, i.e., the hub lock, in the reel assembly; [0046]), Soderberg does not teach wherein the hub lock includes a pawl that engages a ratchet on the hub.
However, Soderberg discloses the clamed invention except for the pawl and ratchet being placed on the hub and hub lock, respectively, instead of the on the hub lock and hub, respectively (i.e., positioning of parts is reversed from the claimed invention).  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to instead try to position the pawls on the hub lock (i.e., the base member) and the toothed ratchet structure on the hub (i.e., the spool and knob assembly) as there are only a finite number of predictable solutions (i.e., two configurations of the pawls and ratchet structure) with a reasonable expectation of success, and further since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Regarding claim 23, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein the ratchet includes a toothed wheel connected to the hub (See Soderberg, Fig. 3; teeth (224) on the base member, i.e., the hub lock, form a wheeled ratchet and are configured to engage with pawls (236) on the spool and knob, i.e., the hub, in the reel assembly; [0046]).
Regarding claim 24, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein an end of the cable is fixed to the hub (See Soderberg, Fig. 7A; ends of laces are coupled to reel assembly and wound on spool; [0061]).
Regarding claim 25, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein at least one end of the cable is wound onto the hub (See Soderberg, Fig. 7A; ends of laces are coupled to reel assembly and wound onto spool; [0061]).
Regarding claim 26, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein the cable extends through a bore through the hub (See Soderberg, Fig. 2; lace is capable of extending through bore in channel of spool).
Regarding claim 27, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein the hub includes an external circumferential cable receiving track, and wherein the cable is received by the cable receiving track (See Soderberg, Fig. 7B; spool includes channels (621, 623, 625) which are capable of receiving laces).
Regarding claim 28, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches wherein the hub includes a plurality of external circumferential cable receiving tracks (See Soderberg, Fig. 7B; spool includes channels (621, 623, 625) opening to exterior side of spool).
Regarding claim 29, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) further teaches a plurality of cables, wherein each of the plurality of cables is received by a respective one of the plurality of cable receiving tracks (See Soderberg, Figs. 7A-7B & 10B; laces (1022, 1024, 1026) are received in corresponding channels; [0060], [0077]).
Regarding claim 30, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claims 16 and 27 above) further teaches wherein each of the plurality of cable receiving tracks includes a groove, and wherein at least two of the grooves have different diameters (See Soderberg, Fig. 7B; spool includes channels (621, 623, 625) capable of receiving laces (1022, 1024, 1026); each channels forms grooves of different diameters; [0060]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soderberg and Kim, as applied to claim 16 above, and further in view of USPN 5,465,424 to Cudney et al. (hereinafter, “Cudney”).
Regarding claim 17, the modified body covering of Soderberg (i.e., Soderberg in view of Kim, as discussed with respect to claim 16 above) does not teach at least one zip that is structured and configured to facilitate the removal of the body protector from a user.
However, Cudney, in a related body protector art, is directed to a body protector, and in particular a vest, conformed to fit on a human torso (See Cudney, Fig. 1; abstract).  More specifically, Cudney teaches at least one zip that is structured and configured to facilitate the removal of the body protector from a user (See Cudney, Fig. 1; vertical zipper (12) is capable of facilitating removal of the body protector from a user).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified body covering to Soderberg to include the vertical zipper disclosed by Cudney.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified body covering to Soderberg to include the vertical zipper disclosed by Cudney to allow for removable joining of the body protector along the vertical axis of the sternum as is well established and understood in the art (See Cudney, Col. 2, lines 15-18).
Response to Arguments
As an initial matter, Examiner notes that in the arguments filed August 31, 2022, Applicant states that “As noted on the Interview Summary form, it was agreed that such amendments appeared to place the application in condition for allowance, subject to further search and consideration.”  Examiner disagrees with this statement.  As explicitly stated in the Interview Summary mailed by the Office on August 15, 2022, “No agreements on allowable subject matter were made during the interview.”
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed August 31, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732